August   17, 1951



Hon. Larry 0. Cox
Executive   Director
Board for Texas State Hospitals
 and Special Schools
Austin,   Texas                 Opinion              No. V-1240

                                          Re:    Necessity   for advance quar-
                                                 terly budget approval by the
                                                 Legislative   Budget Board
                                                 prior to expenditures    from
                                                 the State Hospitals   and Special
Dear    Sir:                                     Schools Building Fund.

               Your   request   for an opinion    reads,   in part,   as follows:

             * . . . it has become necessary      to request the
       opinion of your Department         as to whether or not this
       Board is required by law to obtain quarterly         budget
       approval from the Legislative         Budget Board prior to
       obligating or expending any of those funds credited
       to the State Hospitals     and Special Schools Building
       Fund and appropriated        to this Board by the provisions
       of Section 26, Article     II, House Bill No. 426, Regular
       Session,     Fifty-second   Legislature.

               “These     provisions   read in part as follows:

            ” ‘Sec. 26. (a) There is hereby appropriated     to
       the Board for Texas State Hospitals      and Special Schools
       Five Million Dollars ($5,000,000)     for each fiscal year
       of the biennium ending August 31, 1953.      Such funds are
       to be credited to the State Hospitals    and Special Schools
       Building Fund which is the same hospital building fund
       as provided for in House Bill No. 2, First Called Ses-
       sion, Fifty-first  Legislature.

               “6 . . .
.


    Hon. Larry   0.   Cox,   Page   2 (V-1240)



               * ‘(b) All funds credited to the State Hospitals
        and Special Schools Building Fund under this Arti-
        cle are hereby appropriated       to the Board for Texas
        State Hospitals and Special Schools for the purpose
        of architectural    and engineering plans, construct-
        ing, repairing,    and equipping such buildings as in
        the opinion of the Board are necessary         to the proper
        care of those committed or to be committed           to such
        hospitals and special schools according to law. Pro-
        vided, however, the fees paid to an architect shall not
        exceed six per cent (6%) for the plans, specifications
        and. supervision    of construction   of said buildings and
        all construction    contracts made for, and the final ac-
        ceptance in connection with such construction,          other
        than the plans and specifications,      shall be subject to
        the review and approval of the Board of Control.           The
        Board may contract for, and pay for plans and speci-
        fications for any contemplated       construction,   even
        though the contract for such plans and specifications
        may be made in one (1) year and the contract for con-
        struction is entered into the following year.’




             “Section 14, Article II, House Bill No. 426, Regu-
        lar Session,  Fifty-second  Legislature, is entitled
        ‘Quarterly   Budgets’ and provides that:

              ” ‘The Legislative   Budget Board shall require
        quarterly   budget approval prior to the obligation or
        expenditure   of any of the funds appropriated   to the
        Board institutions    and the Central Office in this Arti-
        cle.   No moneys herein appropriated     shall be expended
        until such budget approval shall have been secured.’
        [Emphasis    added.]

              “It is the opinion of this Board that the provisions
        of Section   26 of this Article are in no way affected by
        the budgetary requirements       set forth in Section 14 of
        the Article in that Section 14 relates to ordinary oper-
        ating expenditures     of the central office and the several
        institutions   under the Board’s    control and management,
        and not to construction     expenditures    to be made by the
        Board itself out of the State Hospitals       and Special
        Schools Building Fund. Restated,         it is the Board’s
.   .
        Hon.     Larry   0.   Cox,   Page 3 (V-1240)



               opinion that these latter expenditures    are to be gov-
               erned solely by the provisions   of Section 26 of Arti-
               cle II.”

                    Section 1, Article   II of House Bill No. 426 contains
        specific    appropriations   for the support and maintenance    of each
        hospital and special school named therein and the Central Office
        of the Board for Texas State Hospitals  and Special Schools for
        each fiscal year of the biennium beginning September   1, 1951.
        No part of any of these appropriations is payable out of the ap-
        propriations to the Board contained in Section 26 of Article II.

                    Section     14 of Article    II reads   as follows:

                     “The Legislative   Budget Board shall require
               quarterly   budget approval prior to the obligation or
               expenditure   of any of the funds appropriated   to the
               Board institutions   and the Central Office in this Arti-
               cle.   No moneys herein appropriated    shall be expended
               until such budget approval shall have been secured.”

                  Section 26 of Article II contains an appropriation    to the
        Board for Texas State Hospitals      and Special Schools of $S.OOO,-
        000 out of the State Hospitals and Special Schools Building Fund
        created by the Legislature    in 1950 (H.B. 2, Acts Slst Leg.,    1st
        C.S., ch. 1, p.1) for each fiscal year of the biennium beginning
        September    1, 1951 “for the purpose of architectural    and engi-
        neering plans, constructing,    repairing,  and equipping such build-
        ings as in the opinion of the Board are necessary      to the proper
        care of those committed or to be committed       to such hospitals
        and special schools according to law.”

                    Subsection       (c) of Section   26 of Article   II reads   as fol-
        lows :

                    “It is hereby declared the intent and policy of
               the Fifty-second   Legislature  that the Board shall use
               such moneys from the State Hospitals      and Special
               Schools Building Fund as may be required to repair
               and rehabilitate  existing buildings and facilities.  n

                    Subsection       (f) of Section   10 of Article   II provides:

                     “The Board is authorized to employ such ad-
               ditional laborers,   skilled laborers,  and mechanics
               as may be necessary      to carry out such major re-
               pair and rehabilitation    projects which may be fi-
               nanced from moneys of the State Hospitals      and Spe-
Hon. Larry    0.   Cox,   Page   4 (V-1240)



     cial Schools Building Fund, in accordance      with the
     provisions  of Section 26 (c) of this Article.  Salaries
     for such employees    shall not exceed the prevailing
     wage scale in the locality where the work is done.”

            We have found no other provisions   in Article 11 which
pertain   to your question. It is from this Article,  the above
mentioned provisions   thereof, and the Act creating the Building
Fund that we must determine whether the Legislature      intended
for the provisions of Section 14 to apply to the appropriations
to the Board contained in Section 26.

            The Legislative    Budget Board was created in 1949.
Acts Slst Leg., R.S., ch. 487, p. 908.     The act creating the State
Hospitals    and Special Schools Building Fund was passed in 1’950.
Acts 51st Leg., 1st C.S., ch. 1, p. 1. This Act increased      the tax-
es on cigarettes    until August 31, 1957, and provided that a cer-
tain per cent of the net revenue derived from each of the two
classes   of cigarettes   defined therein shall be credited to the
Building Fund. It also provided that an amount not to exceed
$S,OOO,OOO shall be credited to such fund for the biennium end-
ing August 31, 1951, and an amount not to exceed $S,OOO,OOg
shall be deposited to the credit of such fund for each fiscal year
thereafter.

         The Act contained        an appropriation    to the Board   which
read as follows:

          “All funds credited to the State Hospitals and
    Special Schools Building Fund under this Act are
    hereby appropriated     to the Board for Texas State
    Hospitals and Special Schools for the purpose of
    constructing,   repairing and equipping such buildings
    as in the opinion of the Board are necessary       to the
    proper care of those committed       or to be committed
    to such hospitals   and special schools    according to
    law. Provided,    however, the fees paid to an archi-
    tect shall not exceed six per cent (6%) for the plans,
    specifications   and supervisions   of said buildings
    and all contracts   made for and the final acceptance
    in connection with such construction      other than the
    plans and specifications,    shall be subject to the re-
    view and approval of the Board of Control.”

           The Act did not further      restrict   or restrain   the Board
.   .




        Hon.   Larry   0.   Cox,   Page   5 (V-1240)



        in the expenditure of the, appropriations for constructing,  re-
        pairing, and equipping such buildings as in its opinion are nec-
        essary for the proper care of inmates.    It contains no reference
        whatever to the Legislative   Budget Board, which had been prev-
        iously created.

                  There is no material    difference in the language found
        in that appropriation   and the language used by the Legislature
        in Section 26 of Article II to make the appropriations     contained
        therein to the -Board.

                   The only appropriations     contained in Section 1 of Arti-
        cle II are “to the Board institutions     and the Central 0ffice”of
        the Board.    The  requirement   of quarterly   budget approval prior
        to the obligation or expenditures     of any of the funds appropriated
        to such institutions   or Central Office by the Legislative     Budget
        Board as provided in the first sentence of Section 14 is applica-
        ble only to such appropriations.      Since the money appropriated
        in Section 26 is to the Board and not to any particular      institution
        or institutions,  it necessarily  follows that such appropriations
        do not come within the purview of Section 14, unless the conclud-
        ing sentence in that Section is applicable to them.       That sentence
        reads as follows:

                     ‘No moneys herein appropriated  shall be expended
               until such budget approval shall have been obtained.”

                   This sentence must be read and considered         with the
        sentence which precedes       it.   In other words, all the provisions
        of Section 14 must be read and considered          together for the pur-
        pose of ascertaining     the legislative   intent.  When so read and
        considered    in connection with all other pertinent facts and cir-
        cumstances     heretofore   noted, we have concluded that the Legis-
        lature intended for this sentence to apply only to the appropria-
        tions contained in Section 1 of Article II “to the Board institu-
        tions and Central Office” specifically        mentioned in the first sen-
        tence of Section 14.

                  Consequently,   you are advised that we concur in the
        opinion of your Board that the provisions   of Section 14, Article
        II of House Bill No. 426, Acts 52nd Leg.,   1951. do not apply to
        the appropriations   to the Board for Texas State Hospitals    and
        Special Schools contained in Section 26 of Article    II. In answer-
        ing this question we have not passed upon or considered      the
Hon. Larry    0.    Cox.    Page      6 (V-1240)



constitutionality     of Section        14, Article   II of House   Bill No. 426,
supra.



                                   SUMMARY

          The provisions    of Section 14, Article II of House
     Bill No. 426, Acts 52nd Leg., R.S., 1951, do not apply
     to the app~ropriations to the Board for Texas State
     Hospitals   and Special Schools contained in Section 26
     of Article II of House Bill No. 426 for the purpose of
     constructing   and repairing buildings.

APPROVED:                                          Yours   very, truly,

C. K. Richards                                      PRICE DANIEL
Trial & Appellate          Division                Attorney General

Everett Hutchinson
Executive Assistant

Charles D. Mathews                                     Bruce    W. Bryant
First Assistant                                                 Assistant

BWB:wb:mf